Citation Nr: 0941318	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether rating decisions dated in August 1998, October 
1998, and October 2000 denying a total disability rating 
based on individual unemployability (TDIU), should be revised 
on the basis of clear and unmistakable error (CUE).

2.  Entitlement to a disability rating higher than 20 percent 
for status post arthroscopic surgery of the right knee.

3.  Entitlement to a disability rating higher than 20 percent 
for status post arthroscopic surgery of the left knee.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or for being 
housebound.

5.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

6.  Entitlement to a special home adaption grant.

7.  Entitlement to specially adapted housing.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
December 1979 to July 1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
this decision, the Board will adjudicate the Veteran's claim 
that prior rating decisions denying a TDIU should be revised 
on the basis of CUE.

The remaining issues involving an increased rating for his 
right and left knee disabilities, and entitlement to SMC 
based on the need for regular aid and attendance or for being 
housebound are addressed in the REMAND portion of the 
decision below and are remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.

Although not in appellate status, the Board finds that a 
remand also is warranted for the Veteran's claims involving 
(i) entitlement to automobile and adaptive equipment or 
adaptive equipment only, (ii) entitlement to a special home 
adaption grant, and (iii) entitlement to specially adapted 
housing.  The record shows that these claims were denied by 
the RO in a March 2006 rating decision, and although the 
Veteran responded by submitting a timely notice of 
disagreement (NOD) in June 2006, the RO has not yet issued a 
statement of the case (SOC) concerning these issues.  
Therefore, these claims must be remanded to the RO, via the 
AMC, rather than merely referred there.  Manlincon v. West, 
12 Vet. App. 238 (1999).


FINDING OF FACT

The rating decisions of August 1998, October 1998, and 
October 2000 which denied a TDIU were supported by the 
evidence then of record and were consistent with VA laws and 
regulations then in effect.


CONCLUSION OF LAW

The rating decisions dated in August 1998, October 1998, and 
October 2000 that denied a TDIU did not involve CUE.  38 
C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been assigned a schedular 100 percent 
disability rating from October 20, 2003.  He claims, however, 
that prior claims for a TDIU should have been granted from 
August 1996, when he first met the schedular prerequisites 
for a TDIU.  In particular, he believes that the RO committed 
CUE in prior rating decisions by failing to grant a TDIU back 
to August 1996.  After carefully reviewing the evidence of 
record, the Board finds no basis to grant his claim.  

A brief description of the relevant facts follows.  The 
Veteran retired from active duty in July 1996 and filed an 
initial claim for a TDIU in December 1996.  The Veteran 
reported that he had completed three years of college and had 
prior work experience selling cars and working for an 
electrician.  He claimed that he last worked in November 1996 
and had lost two jobs due to his service-connected 
disabilities since retiring from active duty.  These 
disabilities included the following: arthritis of the lumbar 
spine, peptic ulcer disease with gastroesophageal reflux 
disease (GERD), status post arthroscopic surgery of the left 
knee, arthritis of the right knee, sleep apnea, a right 
inguinal hernia repair, an appendectomy scar, hemorrhoids, 
and a scar on the left nipple.  His total combined rating was 
30 percent.  38 C.F.R. § 4.25.  

In two rating decisions dated in August and October 1998, the 
RO denied the Veteran's claim for a TDIU on the basis that 
his service-connected disabilities - rated 30 percent 
disabling - did not meet the schedular requirements for a 
TDIU, and that there were no exceptional factors or 
circumstances which would warrant referral for extra-
schedular consideration.  A brief discussion of these rating 
decisions is warranted.

The August 1998 rating decision notes that a statement from 
Starke Ford Mercury, Inc., reflects that the Veteran had 
worked from July 10 to November 18, 1996, as a sales 
consultant.  This document also notes that he was no longer 
working there because of pain in his knees and lower back, 
although a medical opinion to confirm this fact was not 
associated with this document.  

The second rating decision, dated in October 1998, notes that 
VA outpatient treatment records showed treatment for 
hemorrhoids, sinus problems, bilateral knee pain, ear and 
throat pain, right shoulder pain, headaches, a sleep 
disorder, prostatitis, and GERD.  But there did not appear to 
be a medical opinion as to whether the Veteran's service-
connected disabilities precluded him from securing or 
maintaining gainful employment.  The rating decision further 
notes that a statement from Mid State Electric of Ocala, 
Inc., reflects that the Veteran had worked there as an 
electrical helper for a total of eight days from December 6 
to December 17, 1996.  The Veteran apparently quit.  No 
additional medical evidence was provided.  

The Veteran made no attempt to appeal either rating decision.  
In February 2000, however, he filed another claim for service 
connection for a TDIU.  He indicated that his most recent job 
consisted of working as a lab technician and that he became 
too disabled to work in June 1997.  He also reported that he 
was currently being trained in a vocational rehabilitation 
program because nobody would hire him.  In an October 2000 
rating decision, the RO again denied the Veteran's claim for 
a TDIU.  In doing so, the RO noted that his combined rating 
for his service-connected disabilities was 70 percent.  The 
basis for the RO's denial was that, while the medical 
evidence showed that these disabilities precluded certain 
kinds of employment requiring physical exertion, they did not 
preclude all kinds of gainful employment consistent with his 
education and experience.  Again, the Veteran did not attempt 
to appeal the October 2000 rating decision.

On October 13, 2003, the Veteran filed another claim for 
increased compensation benefits, including a TDIU.  In his VA 
Form 21-8940 (Application for Increased Compensation Based on 
Unemployability), the Veteran reported that he had worked 
from August 2001 until May 2003 as a rehabilitation counselor 
for U.S. Job Corps.  He reported that he had become too 
disabled to work as of May 2003 because of his service-
connected disabilities.  He also referred to his having 
participated in VA's vocational rehabilitation program from 
August 1997 until May 2001.  Indeed, records from his 
vocational rehabilitation program show that he had received a 
Bachelor of Science (B.S.) degree in 2001.  

In an unrelated matter, the RO issued a January 2004 rating 
decision in which it determined that several prior decisions 
had been revised because the RO had committed CUE.  First, 
the RO determined that a February 2000 rating decision 
assigning an increased rating from zero to 10 percent for his 
right knee disability, effective from January 1999, contained 
CUE.  The RO determined that this disability should have been 
assigned a 20 percent rating, retroactively effective from 
August 1, 1996.  

Second, the RO determined that the February 2000 rating 
decision also contained CUE in assigning an effective date of 
January 21, 1999, for the increased rating of 40 percent for 
the Veteran's lumbar spine disability.  The RO found that the 
40 percent rating should also have been granted back to 
August 1, 1996.  

Third, it was determined that an April 2002 rating decision 
contained CUE by assigning an effective date of October 11, 
1996, for the Veteran's service-connected hypertension.  
Instead, the RO found that the effective date of that award 
should have been August 1, 1996.  

Fourth, the RO determined that the February 2000 rating 
decision which granted an increased rating from 10 percent to 
30 percent for sleep apnea, retroactively effective from 
January 21, 1999, contained CUE with respect to both the 
effective date and the assigned rating.  In particular, the 
RO assigned an even higher 50 percent rating back to October 
7, 1996, for this award.  

And lastly, the RO determined that the RO's February 2000 
decision to assign a 10 percent rating for the Veteran's 
service-connected GERD with history of peptic ulcer, 
retroactively effective from August 1, 1996, constituted CUE 
because this disability warranted a 50 percent rating since 
that date.  

Thus, the cumulative effect of these amendments was that the 
Veteran had a combined total rating of 80 percent from August 
1, 1996, and a combined total rating of 90 percent from 
October 7, 1996.  He also had a total rating of 100 percent 
for a brief period from May 18, 2001, until August 1, 2001, 
but this was only a temporary rating based on knee surgery 
and the need for convalescence under 38 C.F.R. § 4.30.  

Then, in an August 2004 rating decision, the RO assigned a 
higher rating of 70 percent for his service-connected PTSD, 
retroactively effective from October 2003.  Since this 
brought his combined total schedular rating to 100 percent 
from October 2003, the RO properly determined that his 
October 2003 claim for a TDIU became moot.  Green v. West, 11 
Vet. App. 472 (1998) (citing Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994) (a claim for TDIU presupposes that the 
rating for the condition is less than 100 percent) and 
Holland v. Brown, 6 Vet. App. 443 (1994) (a 100 percent 
schedular rating means that a Veteran is totally disabled)).

The Veteran now claims that he is entitled to a 100 percent 
rating back to August 1996, because he met the schedular 
prerequisites for a TDIU since that date.  In other words, he 
is seeking a TDIU from August 1996 until October 2003, when 
he met the schedular requirements for a 100 percent rating.  
His primary argument is that the RO committed CUE in prior 
rating decisions by failing to assign a TDIU back to August 
1996.  

The only decisions addressing claims for a TDIU include the 
rating decisions dated in August 1998, October 1998, and 
October 2000.  Since the Veteran did not appeal these 
decisions after receiving proper notice, they became final 
and binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103.  Consequently, those decisions may only be revised 
upon a collateral attack showing that they contained CUE.  
See 38 U.S.C.A. §§ 5108, 5109A (West 2002); 38 C.F.R. §§ 
3.104, 3.105, 3.156(a) (2009); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108. An exception to this rule is when the VA has 
made a clear and unmistakable error in its decision pursuant 
to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103 
(West 2002).

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994).  "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the rating decisions 
being challenged. 38 C.F.R. § 3.105.  The Board notes that 
the law and regulations concerning an award of a TDIU have 
not changed since he initially filed his claim in December 
1996.  A TDIU is warranted based upon a showing that a 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to 
his level of education, special training, and previous work 
experience in making this determination, but not to his age 
or the impairment caused by any disabilities that are not 
service connected.  38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, his disabilities may be considered alternatively 
under subjective criteria.  If he is unemployable by reason 
of his disabilities, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R.           § 4.16(b).  See also 38 C.F.R. § 
3.321(b)(1).

After carefully reviewing the evidence of records, the Board 
finds that none of the prior rating decisions denying a TDIU 
contain CUE.  The Veteran is correct that he has been 
retroactively found to have met the schedular prerequisites 
for a TDIU as of August 1996.  Based on the January 2004 
rating decision, which found CUE in prior rating decisions, 
the Veteran had at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent since 
August 1996, thereby satisfying the schedular prerequisites 
for assignment of a TDIU.  But this finding alone does not 
entitle the Veteran to a TDIU based on CUE.  He must still 
prove that it was undebatable at the time of prior rating 
decisions of August 1998, October 1998, and October 2000 that 
his service-connected disabilities precluded him from 
securing or obtaining gainful employment.  Unfortunately, the 
Veteran has not met this significant burden.  

The Board notes that there was simply no medical evidence 
concerning the Veteran's employability at the time of the 
August and October 1998 rating decisions.  The only medical 
evidence at that time included some VA outpatient treatment 
records, none of which included a medical opinion addressing 
the Veteran's ability to secure and maintain gainful 
employment in light of his service-connected disabilities.  
And since the RO did not believe that Veteran met the 
schedular prerequisites for a TDIU, he was not afforded a VA 
examination at that time of those decisions.  Such an 
examination is generally required when a Veteran has met the 
schedular prerequisites for a TDIU.  Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994) (holding that the Board may not reject a 
claim for a TDIU without producing evidence, as distinguished 
from mere conjecture, that the Veteran can perform work that 
would produce sufficient income to be other than marginal.)  
The Board emphasizes, however, that the failure to fulfill 
the duty to assist cannot constitute CUE.  Crippen v. Brown, 
9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 
377 (1994).

The Board has considered the statement from Starke Ford 
Mercury, Inc., - showing that he had worked there from July 
10, 1996, to November 18, 1996, - which notes that he left 
that job because of pain in his knees and lower back.  This 
statement, however, was not provided by a medical 
professional.  Thus, while this document may suggest the 
Veteran was unable to work because of his service-connected 
disabilities involving his lumbar spine and knees, since this 
opinion was not offered by a medical professional, it does 
not provide undebatable evidence that he was unable to secure 
or maintain gainful employment as a result of his service-
connected disabilities.  Indeed, the Court has held that 
merely disagreeing with how the RO evaluated the evidence in 
a prior final decision can never constitute CUE.  See Damrel, 
6 Vet. App. at 245-246 (holding that an asserted failure to 
evaluate and interpret correctly the evidence is not clear 
and unmistakable error); see also Fugo, 6 Vet. App. at 43-44 
(holding that, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
[CUE].")   In sum, neither the August 1998 nor the October 
1998 rating decisions contains CUE.

The Board also finds that the October 2000 rating decision 
does not contain CUE for failing to award a TDIU.  The Board 
notes that various medical opinions were received from VA and 
the Social Security Administration (SSA) concerning the 
Veteran's ability to work in light of his many disabilities.  
These medical opinions suggested that the Veteran's service-
connected disabilities prevented him from being able to work 
at jobs which required heaving lifting, bending, or any type 
of physical exertion.  This was consistent with a December 
1999 letter from the U.S. Postal Service, which notified the 
Veteran that he was found to be medically unsuitable for 
permanent full-time employment as a distribution clerk due to 
his numerous disabilities.  

None of these opinions, however, addressed the issue of 
whether the Veteran would be able to perform sedentary work 
in light of his service-connected disabilities.  Indeed, an 
August 2000 VA psychiatric examination report noted that the 
Veteran was stable enough to participate in a program of 
vocational rehabilitation, thereby suggesting that he was 
still able to work.  Indeed, the record shows that he 
attended a vocational rehabilitation program from 1997 until 
2001, during which time he earned his B.S. degree, and was 
then able to obtain a full time job as a rehabilitation 
counselor with U.S. Job Corps from August 2001 until May 
2003.  The fact that the Veteran was able to earn his B.S. 
degree during this period, and had prior work experience in 
sedentary jobs, clearly precludes a finding of CUE in the 
October 2000 rating decision that denied a TDIU.  

Accordingly, the Board finds that the rating decisions dated 
in August 1998, October 1998, and October 2000 were in 
accordance with acceptable rating judgment in denying his 
claim for a TDIU.  Although the RO may not have provided as 
thorough an explanation as it could have in the rating 
decisions of August and October 1998, clearly, it was not 
shown that the evidence compelled a finding that the 
Veteran's service-connected disabilities rendered him unable 
to secure or maintain gainful employment.  See Bierman v. 
Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. Brown, 5 Vet. 
App. 127, 133-34 (1993); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

It is worth mentioning that the Board need not consider 
whether the Veteran is entitled to TDIU prior to October 2003 
under the law and regulations governing effective dates 
(38 U.S.C.A. § 5110; 38 C.F.R. § 3.400), because the 
Veteran's claim was based on allegations that the RO had 
committed CUE in failing to assign a TDIU in prior rating 
decisions. 

It is also worth mentioning that VA's duties to notify and 
assist claimants under the Veterans Claims Assistance Act of 
2000 (VCAA) do not apply to claims alleging CUE.  See Parker 
v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc); see also Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).


ORDER

The claim that there was clear and unmistakable error in the 
final rating decisions of August 1998, October 1998, and 
October 2000, which denied entitlement to TDIU, is denied.  




REMAND

The Board finds that additional development is needed before 
it can adjudicate the Veteran's claims for an increased 
rating for his right and left knee disabilities, and 
entitlement to SMC based on the need for regular aid and 
attendance or for being housebound.  A remand is also 
required to address a procedural defect in his claims 
involving entitlement to automobile and adaptive equipment or 
adaptive equipment only, entitlement to a special home 
adaption grant, and entitlement to specially adapted housing.

The Board finds that the Veteran should be afforded a VA 
examination to determine the nature and severity of his right 
and left knee disabilities.  These disabilities were last 
examined for VA compensation purposes nearly five years ago, 
in January 2005.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).  The record 
also shows that the Veteran had surgery on his left knee in 
April 2007, after his most recent VA examination.  A VA 
examination is therefore needed to assess the current 
severity of the Veteran's right and left knee disabilities.

The Veteran contends that he is entitled to SMC based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.  He is currently service-
connected for PTSD (rated 70 percent), sleep apnea (rated 50 
percent), degenerative changes of the lumbar spine (rated 40 
percent), GERD with history of peptic ulcer (rated 30 
percent), status post arthroscopic surgery of the right knee 
(rated 20 percent), status post arthroscopic surgery of the 
left knee (rated 20 percent), degenerative changes of the 
cervical spine (rated 20 percent), radiculopathy of the left 
arm (rated 10 percent), reactive air way disease (zero 
percent), hemorrhoids (zero percent), status post inguinal 
hernia repair (zero percent), status post appendectomy scar 
(zero percent), and a scar on the left nipple (zero percent).  
However, the Veteran has not been afforded a recent VA 
examination to determine whether he is entitled to SMC due to 
these disabilities.  Therefore, the Board finds that a remand 
for a VA examination and clarifying medical opinion is 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.326, 
3.350(b), 3.352(a) (2008); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).

As briefly mentioned in the Introduction, a March 2006 rating 
decision denied the Veteran's claims involving (i) 
entitlement to automobile and adaptive equipment or adaptive 
equipment only, (ii) entitlement to a special home adaption 
grant, and (iii) entitlement to specially adapted housing.  
In response, the Veteran filed a timely NOD in June 2006 
concerning each of these claims.  The Veteran, however, was 
never issued an SOC concerning these issues in response to 
his NOD.  Instead, the RO issued another rating decision in 
February 2008 addressing these claims.  In light of this 
procedural defect, a remand is required so that the RO may 
issue an SOC.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2008); 
see also Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and severity of his service-
connected right and left knee 
disabilities.  The examination should 
include X-rays and a complete test of the 
range of motion of both knees, documented 
in degrees. The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should also 
answer the following questions concerning 
each knee: (a) whether the knee exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); (b) whether pain significantly 
limits functional ability during flare-ups 
or when the joint is used repeatedly over 
a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and (c) to what degree, if 
any, the Veteran experiences recurrent 
subluxation or lateral instability of 
knee.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

2.  Schedule the Veteran for an 
appropriate VA examination(s) to determine 
whether he is in need of regular aid and 
attendance or is housebound due to his 
service-connected disabilities, including 
PTSD, sleep apnea, degenerative changes of 
the lumbar spine, GERD with history of 
peptic ulcer, status post arthroscopic 
surgery of the right and left knees, 
degenerative changes of the cervical 
spine, radiculopathy of the left arm, 
reactive air way disease, hemorrhoids, 
status post inguinal hernia repair, status 
post appendectomy scar, and a scar on the 
left nipple.  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment on whether the Veteran requires 
regular aid and attendance or is 
housebound by reason of his service-
connected disabilities.

In particular, the examiner should 
consider whether the Veteran has the 
inability to dress or undress himself, or 
to keep himself ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness; 
inability to attend to the wants of 
nature; or incapacity, physical or mental, 
which requires care or assistance on a 
regular basis to protect the Veteran from 
hazards or dangers incident to his daily 
environment.

The examiner should also indicate whether 
the Veteran is substantially confined to 
his house or immediate premises by reason 
of any service-connected disabilities 
reasonably certain to remain throughout 
his lifetime.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

3.  Then readjudicate the claims for 
increased ratings for his right and left 
knee disabilities, and entitlement to SMC 
based on the need for regular aid and 
attendance or for being housebound, in 
light of the additional evidence.  If 
these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the record 
to the Board for further appellate review.

4.  Issue the Veteran an SOC addressing 
the claims involving (i) entitlement to an 
automobile and adaptive equipment or 
adaptive equipment only, (ii) entitlement 
to a special home adaption grant, and 
(iii) entitlement to specially adapted 
housing.  The Veteran should be given an 
opportunity to perfect an appeal by 
submitting a timely substantive appeal in 
response thereto.  The RO should advise 
the Veteran that the claims file will not 
be returned to the Board for appellate 
consideration of this issue following the 
issuance of the statement of the case 
unless he perfects his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


